This is a motion to affirm on certificate, and it must be overruled because the transcript which accompanies the motion does not contain a copy of the judgment which the motion seeks to have affirmed. In House v. Williams, 40 Tex. 351, and H.  T. C. Ry. Co. v. Greenwood,40 Tex. 362, it was held that in order to confer jurisdiction and authorize an affirmance on certificate by that court, it was necessary that the transcript which accompanied the motion to affirm should contain a copy of the judgment and appeal bond; and in Supreme Council v. Anderson, 36 Tex. Civ. App. 615, 83 S.W. 208, this court made the same ruling, and overruled a motion to affirm on certificate because the transcript did not contain a copy of the judgment. Following the cases cited, the motion asking for an affirmance on certificate is overruled.
Motion overruled.